Citation Nr: 1603043	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  13-10 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent prior to May 8, 2014, for hepatitis C.

2.  Entitlement to an evaluation in excess of 20 percent on or after May 8, 2014, for hepatitis C.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESSES AT HEARING ON APPEAL

The Veteran and M.R.

ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to February 1977 and from May 1977 to March 1981. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2015, the Veteran testified at a hearing held at the RO before the undersigned.  A transcript of the hearing is associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The Board notes that in a January 2015 rating decision, the RO granted a 100 percent rating under Diagnostic Code 7351 for liver transplant effective May 8, 2014 with a one year examination to be scheduled in June 2015.  This issue is separate and distinct from the current issue on appeal and it is not within the Board's jurisdiction.


FINDINGS OF FACT

1.  Prior to May 8, 2014, the Veteran's hepatitis C was productive of daily fatigue, malaise, nausea, vomiting, arthralgia and right upper quadrant pain, and incapacitating episodes lasting two weeks but less than four weeks over the past twelve months.

2.  Beginning May 8, 2014, the Veteran's hepatitis C was productive of near-constant and debilitating symptoms, and incapacitating episodes lasting more than six weeks over the past twelve months.


CONCLUSIONS OF LAW

1.  Prior to May 8, 2014, the criteria for an evaluation in excess of 20 percent for hepatitic C were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7354 (2015).

2.  Beginning May 8, 2014, the criteria for an evaluation of 100 percent for hepatitic C have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7354 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

The RO provided pre-adjudication VCAA notice by a letter dated in July 2011.  The Veteran was notified of the evidence needed to substantiate the claim for an increased rating, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

The Veteran was afforded VA examinations in October 2011, December 2014, and November 2015.  As the examinations included reviews of the pertinent medical history, clinical findings, and diagnoses, and were supported by medical rationale, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As the Veteran has not identified any additional evidence pertinent to the appeal and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the appeal is required to comply with the duty to assist.

II.  Disability Rating Principles 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  

The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  
Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Here, the appeal is characterized by two stages.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one Diagnostic Code is duplicative of or overlapping with the symptomatology justifying an evaluation under another Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In an August 2008 rating decision, the RO granted service connection for hepatitis C and assigned a 10 percent evaluation under Diagnostic Code 7354, effective February 19, 2008.  In March 2011, the Veteran filed a claim for an increased evaluation for her hepatitis C.  In a January 2012 rating decision, the RO granted a 20 percent evaluation for the Veteran's hepatitis C under Diagnostic Code 7354.

Diagnostic Code 7354 provides ratings for signs and symptoms due to hepatitis C infection (non-A and non-B hepatitis).  All ratings require serologic evidence of hepatitis C infection.  Hepatitis C with daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period, is rated 20 percent disabling.  Hepatitis C with daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period, is rated 40 percent disabling.  Hepatitis C with daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12- month period, but not occurring constantly, is rated 60 percent disabling.  Hepatitis C with near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain), is rated 100 percent disabling.  38 C.F.R. § 4.114.

Note (1) to Diagnostic Code 7354 provides that sequelae, such as cirrhosis or malignancy of the liver, is to be rated under an appropriate diagnostic code, but not to use the same signs and symptoms as the basis for a rating under Diagnostic Code 7354 and under a diagnostic code for sequelae. (See 38 C.F.R. § 4.14).  Note (2) provides that, for purposes of rating conditions under Diagnostic Code 7354, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.114.

In October 2011, the Veteran underwent a VA examination to determine the severity of her hepatitis C.  The Veteran reported a worsening of her symptomatic nausea and vomiting and a development of diffuse arthralgias and pain.  The VA examiner reported that the Veteran experienced daily fatigue, malaise, nausea, vomiting, arthralgia, and right upper quadrant pain.  The Veteran had incapacitating episodes, which lasted at least two weeks but less than four weeks over the past twelve months due to her hepatitis C. 

In November 2014, Dr. J.A. wrote that the Veteran was being treated for severe post-transplant hepatitis C since her liver transplant on May 8, 2014.  She had been hospitalized for her hepatitis C three to four times.

In December 2014, the Veteran was afforded another VA examination to determine the severity of her hepatitis C.  The Veteran underwent a liver transplant on May 8, 2014.  She reported being significantly debilitated from the surgery and her hepatitis C treatment.  The Veteran was on continuous medication for her hepatitis C.  She endorsed symptoms of near-constant and debilitating fatigue, malaise, anorexia, nausea, vomiting, and pain in the right upper quadrant.  She also exhibited sustained weight loss for three months.  The Veteran had incapacitating episodes, which lasted six weeks or more over the past twelve months due to her hepatitis C.  Results from an October 2014 liver biopsy were consistent with hepatitis C infection. 

In November 2015, the Veteran underwent her most recent VA examination to determine the severity of her hepatitis C.  The VA examiner indicated that the Veteran currently had signs or symptoms attributable to chronic or infectious liver disease.  The Veteran had symptoms of near-constant and debilitating fatigue, malaise, anorexia, nausea, and arthralgia.  She also had daily vomiting, right upper quadrant pain, and weight loss.  The Veteran had incapacitating episodes, which lasted six weeks or more over the past twelve months due to her hepatitis C.  

The Board finds that the evidence is against a rating in excess of 20 percent for hepatitis C prior to May 8, 2014.  Prior to the Veteran's liver transplant on May 8, 2014, her hepatitis C was manifested by daily fatigue, malaise, nausea, vomiting, arthralgia, and right upper quadrant pain.  The Veteran had incapacitating episodes, which lasted at least two weeks but less than four weeks over the past twelve months due to her hepatitis C.  This symptomatology more closes approximates the criteria for a 20 percent evaluation, which contemplates daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past twelve month period.

In November 2014, Dr. J.A. wrote that the Veteran was being treated for severe post-transplant hepatitis C since her liver transplant on May 8, 2014.  The December 2014 VA examiner noted symptoms of near-constant and debilitating fatigue, malaise, anorexia, nausea, vomiting, and pain in the right upper quadrant.  She also had daily vomiting, right upper quadrant pain, and weight loss.  The Veteran had incapacitating episodes, which lasted six weeks or more over the past twelve months due to her hepatitis C.  The November 2015 VA examiner indicated symptoms of near-constant and debilitating fatigue, malaise, anorexia, nausea, and arthralgia.  She also had daily vomiting, right upper quadrant pain, and weight loss.  The Veteran had incapacitating episodes, which lasted six weeks or more over the past twelve months due to her hepatitis C.  

The Board finds that the Veteran's hepatitis C symptomatology most closely approximates that of a 100 percent evaluation under Diagnostic Code 7354 on and after May 8, 2014.  The weight of the evidence shows that the Veteran experienced near-constant and debilitating symptoms.  Additionally, the December 2014 and November 2015 VA examiners found that the Veteran had incapacitating episodes that lasted six weeks or more over the proceeding twelve month periods.

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of her hepatitis C.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a disability rating in excess of 20 percent for hepatitis C prior to May 8, 2014.  However, on and after May 8, 2014, the Board finds that the Veteran's hepatitis C symptomatology most closely approximates that of a 100 percent evaluation.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Relevant to this appeal, a claim for increased disability compensation may include the "inferred issue" of entitlement to special monthly compensation (SMC) even where the veteran has not expressly placed entitlement to SMC at issue.  Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  In this case, the RO granted SMC effective July 31, 2013.

The above determinations are based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2015), the VA Under Secretary for Benefits or the Director of the Compensation is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as 
to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the Agency of Original Jurisdiction (AOJ) or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular ratings for the Veteran's hepatitis C fully address her symptoms, referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation is not warranted.  Accordingly, referral of this case for consideration of extraschedular ratings is not warranted.  Id.; see also Bagwell, 9 Vet. App. at 337; Floyd v. Brown, 9 Vet. App. 88 (1996). 

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance.  Thus, no basis for referring the case for an extraschedular consideration is presented in this case. 

Lastly, the Board finds that the issue of entitlement to a total disability rating based upon individual unemployability (TDIU) is not raised by the record as the Veteran has been in receipt of a 100 percent evaluation for her mood disorder for the entire appeal period.


ORDER

An evaluation in excess of 20 percent prior to May 8, 2014, for hepatitis C is denied.

A 100 percent evaluation for hepatitis C is granted on and after May 8, 2014, subject to the regulations governing the payment of monetary benefits. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


